 



Exhibit 10.44

REVOLVING LINE-OF-CREDIT
MAXIMUM $17,000,000               

REVOLVING LINE OF CREDIT NOTE

     AFTER DATE, FOR VALUE RECEIVED, Smith & Wesson Corp., a Delaware
corporation, having a principal place of business at 2100 Roosevelt Avenue,
Springfield, Massachusetts (the “Borrower”), promises to pay to the order, of
Banknorth, N.A., a national banking association (“Lender”), having a usual place
of business at 1441 Main Street, Springfield, Massachusetts, or order, the
maximum principal sum of Seventeen Million and 00/100 Dollars ($17,000,000) or
so much thereof as may be Advanced (each Advance shall be referred to as an
“Advance” and all such Advances shall collectively be referred to as the
“Advances”), pursuant to a Loan and Security Agreement of even date herewith
(the “Loan Agreement”) and incorporated by reference herein and between
Borrower, Guarantor and Lender. Capitalized terms not defined herein shall have
the meanings given in the Loan Agreement. The principal outstanding shall be
repaid, together with interest thereon in arrears, calculated daily and payable
monthly, commencing thirty (30) days from the date hereof and thereafter on the
same day of each succeeding month, on the outstanding and unpaid principal
amount of the Revolving Line of Credit Loans during the preceding month at a
rate per annum equal to:

A. Lender’s Prime Rate; or

B. LIBOR Interest Rate, plus two and one half percent (2.50%) based on the
Interest Period selected by the Borrower and confirmed in writing to the
Borrower following Borrower’s request for a LIBOR Loan or a conversion to a
LIBOR Loan as set forth in the Loan Agreement. Notwithstanding the forgoing, the
LIBOR Interest Rate for a LIBOR Loan shall be reduced to LIBOR, plus two and
one-quarter percent (2.25%) when Maximum Leverage is less than or equal to
2.00:1.00 and shall be further reduced to LIBOR, plus two percent (2.00%) at
such time when Maximum Leverage is equal to or less than 1.25:1.00.

     Subject to the terms and conditions contained in the Loan Agreement, this
Revolving Line of Credit Note shall be repaid in accordance with the terms of
the Loan Agreement. This Note is the Note referred to in, and is subject to, and
entitled to, the benefits of the Loan Agreement.

     However, nothing herein shall be construed to restrict the Lender, in its
sole and exclusive discretion, from making advances in excess of the stated
maximum dollar amount, without requirement of execution of additional promissory
note(s), or otherwise modifying this Note, and its so doing at any time, or
times, shall not waive its rights to insist upon strict compliance with the
terms of this Note, or any other instruments executed in connection with this
financial transaction, at any other time, and to further rely upon all
collateral secured to it for satisfaction of all obligations of the Borrower to
the Lender, without exception.

1



--------------------------------------------------------------------------------



 



     Borrower agrees that the Lender may, at its reasonable discretion, make
Loan Advances to the Borrower upon written, authority of any person authorized
so to act on behalf of the Borrower; may deliver loan proceeds by direct deposit
to any demand deposit account of the Borrower with the Lender, or otherwise, as
so directed; and that all such loans and advances as evidenced solely by the
Lender’s books, ledgers and records shall presumptively represent binding
obligations of the Borrower hereunder.

     Borrower does hereby irrevocably grant to the Lender, full power and
authority, at its discretion, to debit any deposit account of the Borrower with
the Lender for the amount of any monthly interest owing on Borrower’s Loan
Account; for the amount of any principal reduction, or for any repayment of
obligations due upon Borrower’s Loan Account which the Lender may require, all
without prior notice, or demand upon the Borrower.

     Any payments received by Lender with respect to this Note shall be applied
first to any costs, charges, or expenses (including attorney’s fees) due Lender
from the Borrower, second to any unpaid interest hereunder, and third to the
unpaid principal sum owing under this Note.

     The Borrower acknowledges that this Note is an obligation which is payable
immediately upon the occurrence of an Event of Default as more fully described
in the Loan Agreement.

     Lender shall have the unrestricted right at any time or from time to time,
and without Borrower consents, to sell, assign, endorse, or transfer all or any
portion of its rights and obligations hereunder to one or more Lenders or other
entities (each an “Assignee”), and Borrower agrees that it shall execute, or
cause to be executed such documents necessary to effect the foregoing. In
addition, at the request of Lender and any such Assignee, Borrower shall issue
one or more new promissory notes, as applicable, to any such Assignee and, if
Lender has retained any of its rights and obligations hereunder following such
assignment, to Lender, which new promissory notes shall be issued in replacement
of, but not in discharge of, the liability evidenced by the note held by Lender
prior to such assignment and shall reflect the amount of the respective
commitments and loans held by such Assignee and Lender after giving effect to
such assignment. Upon the execution and delivery of appropriate assignment
documentation in connection with such assignment, and the payment by Assignee of
the purchase price agreed to by Lender and such Assignee, such Assignee shall be
a party to this Agreement and shall have all of the rights and obligations of
Lender hereunder (and under any and all other guaranties, documents, instruments
and agreements executed in connection herewith) to the extent that such rights
and obligations have been assigned by Lender pursuant to the assignment
documentation between Lender and Assignee, and Lender shall be released from its
obligation hereunder and thereunder to a corresponding extent.

     Lender shall have the unrestricted right at any time and from time to time,
and without the consent of or notice to Borrower to grant to one or more
institutions or other persons (each a “Participant”) participating interests in
Lender’s obligations to lend hereunder and/or any or all of the loans held by
Lender hereunder. In the event of any such grant by Lender of a participating
interest to a Participant, whether or not upon notice to Borrower, Lender shall
remain responsible for the

2



--------------------------------------------------------------------------------



 



performance of its obligations hereunder and Borrower shall continue to deal
solely and directly with Lender in connection with Lender’s rights and
obligations hereunder. Lender shall furnish any information concerning Borrower
in their possession from time to time to any prospective assignees and
Participants, provided that Lender shall require any such prospective assignee
or Participant to maintain the confidentiality of such information.

     Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other security document(s) which is
not of public record and, in the case of any such loss, theft, destruction or
mutilation, upon surrender and cancellation of such Note or other document(s),
the Borrower will issue, in lieu thereof, a replacement Note or other
document(s) in the same principal amount thereof and otherwise of like tenor.

     Lender may at any time pledge, endorse, assign, or transfer all or any
portion of its rights under the Loan Documents including any portion of the Note
to any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act. 12 U.S.C. Section 341. No such pledge or enforcement
thereof shall release Lender from its obligations under any of the Loan
Documents.

     If any payment required hereunder is more than ten (10) days overdue, (in
addition to the interest accruing hereunder) a late charge of six percent (6%)
of the overdue payment shall be charged to the Borrower and be immediately due
and payable to Lender. Any payment having a due date falling upon a Saturday,
Sunday, or legal holiday shall be due and payable on the next business day for
which Lender is open for business, and interest shall continue to accrue during
any such period.

     If any payment received by Lender with respect to this Note shall be deemed
by a court of competent jurisdiction to have been a voidable preference or
fraudulent conveyance under federal or state law, or otherwise due any party
other than Lender, then the obligation for which the payment was made shall not
be discharged by the payment and shall survive as an obligation due hereunder,
notwithstanding the Lender’s return to the Borrower or any other party of the
original of this Note or other instrument evidencing the obligation for which
payment was made.

     Interest hereunder shall be computed on the basis of actual days elapsed
and a 360-day year. Upon and during the continuance of an Event of Default,
interest upon the total unpaid principal hereunder shall thereafter, at Lender’s
option, without notice to Borrower and until payment in full of all obligations
hereunder, accrue at the Default Rate.

     It is not intended under this Note to charge interest at a rate exceeding
the maximum rate of interest permitted to be charged under applicable law, but
if interest exceeding said maximum rate should be paid hereunder, the excess
shall, at Lender’s option, be (a) deemed a voluntary prepayment of principal not
subject to the prepayment premium (if any) set forth herein or (b) refunded to
the Borrower.

     The following described property, in addition to all other collateral now
or hereafter provided

3



--------------------------------------------------------------------------------



 



by the Borrower to Lender, shall secure this Note and all other present or
future obligations of the Borrower to Lender: First security interest in all
personal property and chose-in-action (except as described in Section 11.00 of
the Loan Agreement), as well as real estate mortgages on property located at
2100 Roosevelt Avenue, Springfield, Massachusetts; 299 Page Boulevard,
Springfield, Massachusetts; and 19 Aviation Drive, Houlton, Maine.

     As additional collateral for the payment and performance of this Note and
all other obligations, whether now existing or hereafter arising, of the
Borrower to Lender, Lender shall at all times have and is hereby granted a
security interest in and right of offset against all cash, deposit balances
and/or accounts, instruments, securities, or other property of the Borrower, and
of any endorser or guarantor hereof, now or hereafter in the possession of
Lender, whether for safekeeping or otherwise. This right of offset shall permit
Lender at any time, after the occurrence of an Event of Default as defined in
the Loan Agreement and while such Event of Default is continuing, and without
notice to the Borrower or any endorser or guarantor hereof, to transfer such
funds or property as may be deemed by Lender to be appropriate so as to reduce
or satisfy any obligation of the Borrower to the Lender.

     The Borrower (a) waives presentment, demand, notice, protest, and delay in
connection with the delivery, acceptance, performance, collection, and
enforcement of this Note, and (b) assents to any extension, renewal,
modification, or other indulgence permitted by Lender with respect to this Note,
including, without limitation, any release, substitution, or addition of
co-makers, endorsers, or guarantors of this Note and any release, substitution,
or addition of collateral securing this Note or any other obligations of the
Borrower, or any such endorsers or guarantors, to Lender, and (c) authorize
Lender, in its sole and exclusive discretion and without notice to the Borrower,
or any endorser or guarantor hereof, to complete this Note if delivered
incomplete in any respect.

     No indulgence, delay, or omission by Lender in exercising or enforcing any
of its rights or remedies hereunder shall operate as a waiver of any such rights
or remedies or of the right to exercise them at any later time. No waiver of any
default hereunder shall operate as a waiver of any other default hereunder or as
a continuing waiver. The Lender’s acceptance of any payment hereunder, following
any default, shall not constitute a waiver of such default or of any of the
Lender’s rights or remedies hereunder (including charging interest at the
Default Rate), unless waived in writing by Lender.

     All of the Lender’s rights and remedies hereunder and under any other Loan
Documents, or instruments, shall be cumulative and may be exercised singularly
or concurrently, at the Lender’s sole and exclusive discretion.

     The Borrower agrees to pay on demand all costs and expenses, including, but
not limited to, reasonable attorney’s fees, incurred by Lender in connection
with the protection and/or enforcement of any of Lender’s rights or remedies
hereunder, whether or not any suit has been instituted by Lender.

     The word “Lender” where used herein shall mean the named payee, its
successors, assigns,

4



--------------------------------------------------------------------------------



 



affiliates, and endorsees (and/or the holder of this Note if, at any time, it is
made payable to bearer), all of whom this Note shall inure to their benefit as
holders in due course.

     From time-to-time, said Prime Rate may change, whereupon the interest rate
charged hereunder may change, effective the date of such change without
requirement of prior notice thereof to the Borrower.

     The word “Borrower” where used herein includes any and all makers and
co-makers hereof, and their respective successors, assigns, and representatives,
all of whom, along with each endorser and guarantor of this Note, and their
respective heirs, successors, assigns, and representatives, shall be jointly and
severally liable hereunder.

     The use of masculine or neuter genders hereunder shall be deemed to include
the feminine, and the use of the singular or the plural herein shall be deemed
to include the other, as the context may require.

     The Borrower represents that the proceeds of this Note will not be used for
personal, family, or household purposes and that this loan is strictly a
commercial transaction.

     This Note shall be governed by the laws of the Commonwealth of
Massachusetts, and the Borrower, and each endorser and guarantor hereof, submit
to the jurisdiction of its courts with respect to all claims concerning this
Note or any collateral securing it.

     ALL PARTIES TO THIS NOTE, INCLUDING LENDER, AND AS A NEGOTIATED PART OF
THIS TRANSACTION, HEREBY EXPRESSLY WAIVE ALL RIGHTS TO TRIAL BY JURY, AS TO ALL
ISSUES, INCLUDING ANY COUNTERCLAIMS, WITHOUT EXCEPTION, IN ANY ACTION OR
PROCEEDING RELATING, DIRECTLY OR INDIRECTLY, TO THIS NOTE AND/OR OTHER
INSTRUMENTS OR LOAN DOCUMENTS (IF ANY) EXECUTED IN CONNECTION HEREWITH.

     This Note constitutes a final written expression of all of its terms and is
a complete and exclusive statement of those terms. Any modification or waiver of
any of these terms must be in writing signed by the party against whom the
modification or waiver is to be enforced.

     Signed as a sealed instrument this 11th day of January, 2005.

         
 
    SMITH & WESSON CORP.  
 
       
 
       
/s/ Peter Marcil
  BY: /s/ John A. Kelly
 
       
Witness
       
 
    Its duly authorized (seal)  

5